Citation Nr: 1214046	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder claimed as fracture of the thoracic spine at T11 level as secondary to the service connected disability of the left total knee arthroplasty (TKA), also claimed as traumatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had an initial period of active duty from April 17, 1965 to September 15, 1965.  He thereafter served in the Air National Guard until June 1986. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied entitlement to service connection for a spine disorder claimed as fracture of the thoracic spine at T11 level as secondary to the service connected disability of the left total knee arthroplasty (TKA), and also claimed as traumatic arthritis. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board Videoconference hearing in October 2011.  A transcript of this proceeding is associated with the claims file. 

The Board notes that separate appeals have been addressed by the Board in a June 2010 determination that shares the same docket number as the current appeal.  These included an issue concerning the propriety of a reduction of a rating assigned to service-connected adenocarcinoma, status post left lower lobectomy from 60 percent to 30 percent, effective November 1, 2007, as well as an issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.  These matters were adjudicated by a different AVLJ, who heard testimony about these issues at a Board Videoconference hearing in March 2010.  The issue regarding the propriety of the rating reduction for the service- connected adenocarcinoma, status post left lower lobectomy was disposed of in the June 2010 decision, and is no longer in appellate status.  The issue of entitlement to a TDIU, to include on an extraschedular basis, was remanded by the Board.  A review of the post-remand history indicates that development of the TDIU issue at the AOJ level is ongoing, and the matter is not yet ripe for appellate review.  Thus the only issue that is currently before the Board for appellate review is the issue of entitlement to service connection for a spine disorder claimed as fracture of the thoracic spine at T11 level as secondary to the service-connected disability of the left total knee arthroplasty (TKA), also claimed as traumatic arthritis.  As the outstanding issue of entitlement to TDIU is not intertwined with this issue of entitlement to service connection for a thoracolumbar spine disorder, the Board may proceed with this matter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to service connection for a thoracolumbar spine disorder that he attributes to his service-connected left knee disorder, status post total knee arthroplasty.  Specifically it is argued that a fall in July 2009, which apparently resulted in the back injury, was due to this knee giving way.  

Unfortunately the Board finds that due process matters require remand of this matter.  As noted above in the introduction, a separate Board adjudication bearing the same docket number as the current appeal, culminated in a Board determination issued by a different AVLJ in June 2010.  Multiple claims folders that were used in that particular adjudication were not before the Board in this present appeal.  These claims folders were associated with the current file on appeal in March 2012.  A review of these folders is noted to include evidence that pertains to this issue of entitlement to service connection for a spine disorder.  This includes service treatment records which reference an injury to his back and his left knee after he was in a motor vehicle accident in August 1969.  The records indicate he was thrown from a pickup truck.  Service connection is in effect for a left knee disorder that resulted from this same incident.

These records were not before a VA examiner who examined the Veteran in August 2010, and provided an unfavorable opinion, stating that the bulk of the evidence showed he fell and injured his back after tripping over his cat.  While the opinion requested focused only on the July 2009 incident where he fell and apparently fractured his spine, there is no reference to service treatment records, nor of any other post treatment records in these other files that were apparently at a different location following the June 2010 decision and remand by the different AVLJ.  Thus the opinion provided by the VA examiner in September 2010 was based on an incomplete record.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Accordingly, the RO should provide the Veteran's claim folder to the examiner who conducted the September 2010 VA examination or, if unavailable, a suitable substitute in order to prepare an addendum that adequately addresses the nature and likely etiology of the current spine disability.  If deemed necessary, another VA examination should be scheduled  

Additionally, the RO in its adjudication of its issue also fails to reference the service treatment records, thus suggesting that it too did not review the complete record in this matter.  

Furthermore, the Veteran in his October 2011 hearing testimony is noted to have described having had private postoperative treatment for his knee following his most recent TKA revision surgery, which appears to have been done in July 1994.  He has indicated that his treatment for this problem was private and suggests that he had problems with instability following the surgery.  Records do indicate that after July 1994, further surgery was discussed in July 2004, but a May 2005 VA examination indicated that no further surgery was done, with the most recent surgery done in 1994.  The history recited in the current VA examination in September 2010 gives a more vague history of replacement of his left TKA done in the mid 1990's, again indicating that complete review of the claims folders was not accomplished.  Presently the records regarding the left knee suggest that his knees have not given way since 2004, as reported in the May 2005 VA examination.  Given that the Veteran has alleged problems with instability of the knee, leading up to the incident in July 2009, he should be afforded the opportunity to apprise the VA of outstanding records showing such knee problems.   

VA's duty to assist also includes obtaining relevant medical records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who may possess additional records referable to diagnoses and/or treatment for his claimed spine disorder, and his service connected left knee disorder.  In particular any records showing problems with left knee give-way or instability leading up to the incident in July 2009 when he fell, injuring his back, should be obtained.  After securing the necessary release(s), the AOJ should obtain any available records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011). 

2.  After completion of the above, the RO should take all indicated action to contact the examiner who conducted the September 2010 VA examination (or a suitable substitute if the examiner is not available) in order to prepare an addendum to the VA medical opinion that fully addresses the nature and likely etiology of the current spine disability.  

After reviewing the entire record, the VA examiner or suitable replace should provide an opinion as to the following questions: 

(a)  Is it at least as likely as not (i.e., at least a 50/50 probability) that any thoracolumbar spine disability or disabilities began in service?  In addressing this question, the examiner must address the records showing an apparent back injury in service in the same motor vehicle accident in August 1969, that resulted in his service connected left knee disability.

(b)  If any disabilities of the thoracolumbar spine did not begin in service and were not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability was caused by, or is currently being aggravated by the Veteran's service connected left knee disorder.  The examiner should discuss the evidence particularly surrounding the events of July 2009 that culminated in a fall and an apparent injury to his back.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the preparation of the medical opinion and addendum.  

A complete rationale must be provided for all findings and conclusions reached.  If the examiner is unable to render an opinion without resort to speculation, the examiner must explain why.

If deemed necessary, the RO should schedule the Veteran for a VA examination. 

3.  Thereafter, the AOJ should readjudicate the Veteran's claim for service connection for a spine disorder.  Adjudication of this should consider the applicability of 38 C.F.R. § 3.310(a) (2011) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


